DETAILED ACTION

Response to Amendment
	Claims 1-20 are currently pending.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1-20 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al (WO 2016/194288 A1) using (US 2018/0151873) as an equivalent English translation, in view of Hirose et al (JP 2016-066508 A).
Regarding claims 1, 4, 5, 8, and 17-20, Matsuno et al discloses a secondary battery comprising: a positive electrode; a negative electrode; and an electrolytic solution, wherein the negative electrode includes a silicon-based active material particles (first negative electrode active substance), a carbon-based active material particles (second negative electrode active substance), and a negative electrode binder; wherein the silicon-based active material includes a silicon oxide (central portion) 
However, Matsuno et al does not expressly teach a negative electrode binder that contains at least one type of polyvinylidene fluoride, polyimide, and aramid (claim 1 and 17-20).
Hirose et al discloses a negative electrode binder that contains polyvinylidene fluoride ([0166]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hirose et al indicates that polyvinylidene fluoride is a suitable material for use as negative electrode binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.
Regarding claim 6, Hirose et al also discloses carbon coating comprising a carbon material such as carbon- 162 – nanotubes ([0054]).   
Regarding claims 17-20, the Office takes the position that “a battery pack comprising the secondary battery, a control unit that controls an operation of the .

s 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Cui et al (US 2015/0099187).    
	Regarding claims 2 and 3, Matsuno et al as modified by Hirose et al does not expressly teach negative electrode that includes composite grain formed by bringing the plurality of first negative electrode active substances into close contact with each other (claim 2); wherein a specific surface area of the composite grain is 0.1 m2/g or more and 10 m2/g or less (claim 3).  
	Cui et al discloses a secondary structure for Si anodes that includes secondary particle (composite grain), wherein a specific surface area for the secondary particles can be no greater than 10 m2/g, or no greater than 5 m2/g ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include composite grain formed by bringing the plurality of silicon-based active material particles into close contact with each other, wherein a specific surface area of the composite grain is 10 m2/g or less in order to utilize micron-sized secondary structure that makes it easier to maintain electrical contact and to provide a well-defined internal void space that allows the Si particles to expand without altering the secondary particle morphology ([0046]).
Regarding claim 15, Cui et al also discloses coating Si particles with conductive materials such as a metal material that contains at least one type of copper (Cu), and nickel (Ni) ([0049],[0062]).  
.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Koike et al (WO 2017/026269 A1).
However, Matsuno et al as modified by Hirose et al does not expressly teach a carboxylmethylcellulose salt that contains at least one type of lithium carboxylmethylcellulose, sodium carboxylmethylcellulose, and potassium carboxylmethylcellulose.
Koike et al discloses a first coating portion “202” (covering portion) provided on a surface of the first central portion and includes one or both of a polyacrylate salt (salt compound) and carboxymethylcellulose salt (salt compound); wherein examples of the
polyacrylate salt and the carboxymethylcellulose salt include lithium polyacrylate,
sodium polyacrylate, potassium polyacrylate, lithium carboxymethylcellulose, sodium
carboxymethylcellulose, potassium carboxymethylcellulose ([0057]-[0062],[0087],[0095],
[0140],[0166)).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Koike et al indicates that lithium carboxymethylcellulose, sodium carboxymethylcellulose, or prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium carboxymethylcellulose, sodium carboxymethylcellulose, or potassium carboxymethylcellulose.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 6 above, and further in view of Tanaka et al (JP 2013-243117 A).    
	Regarding claims 7, 9, and 10, Matsuno et al as modified by Hirose et al does not expressly teach an average tube diameter of the carbon nanotubes is 1 nm or more and 300 nm or less (claim 7); wherein the carbon material contains single-walled carbon nanotubes (claim 9); wherein an average tube diameter of the single-walled carbon nanotube is 0.1 nm or more and 5 nm or less (claim 10).
	Tanaka et al discloses active material particles (first negative electrode active substance) containing Si and a carbon material that is a carbon nanotube, particularly a single-wall carbon nanotube, wherein the outer side of the cylinder (average tube diameter) formed by the carbon nanotubes is 2 nm ([0013],[0014]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose Si-based active material to include single-walled carbon nanotubes, wherein an average tube diameter of the single-walled carbon nanotube is 2 nm in order to utilize carbon nanotubes that shrink in volume due to the presence of conduction ions in the vicinity of the inside or outside of 
Regarding claim 11, Matsuno et al does not expressly teach a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.001% by weight or more and less than 1% by weight (claim 11).
Hirose et al discloses a coating amount of the carbon film that is 0.1% by mass to 15% by mass with respect to the total of the silicon compound and the carbon coating ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno negative electrode to include a ratio of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.1% by weight to 15% by weight in order to optimize the conductivity and battery capacity of the electrode ([0039]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose negative electrode to include a ratio of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.001% by weight or more and less than 1% by weight because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al in view of Hirose et al as applied to claim 1 above, and further in view of Kurita et al (US 2019/0334162).    
	However, Matsuno et al as modified by Hirose et al does not expressly teach carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 0.1 nm or more and 50 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound (claim 12); wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes (claim 13); wherein a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion and a ratio W2 of a weight of the fibrous carbon material contained in the covering portion as the conductive substance to the weight of the central portion satisfy W1/W2 < 200, and wherein a cross-sectional area S1 of the connection portion in an extending direction of the connection portion and a cross-sectional area S2 of the protective portion in the extending direction of the connection portion satisfy S2/S1 > 0.5 (claim 14).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Matsuno/Hirose silicon-based active material to include carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 7 nm or more and 20 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound; wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes in order to utilize carbon fibers that are easily dispersed by untangling the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729